Citation Nr: 1000767	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-44 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had honorable active military service from April 
1966 to July 1969.  He also had a period of service from July 
9, 1969 to May 1971 that has been characterized as under 
other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2003, December 2004, and April 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

The Board denied the appellant's claims in a decision dated 
in June 2007.  He thereafter appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2008, VA General Counsel and the Veteran's 
attorney before the Court filed a joint motion to vacate the 
June 2007 Board decision.  By an order dated in May 2008, the 
Court granted the joint motion, vacated the Board's June 2007 
decision, and remanded the matter to the Board for re-
adjudication.  As regards the PTSD rating claim, the parties 
to the joint motion agreed that the Board erred because (1) 
it did not address the Veteran's spouse's hearing testimony 
that the Veteran wore the same clothes for several days at 
time, changing them only after she nagged him to do so; (2) 
the Board concluded that the Veteran failed to demonstrate an 
inability to maintain effective relationships based on an 
ongoing personal and working relationship with a friend, 
without analyzing the Veteran's hearing testimony that this 
friendship had collapsed; and (3) the Board did not evaluate 
VA treatment notes containing the Veteran's statement that he 
wished he would die when assessing whether the Veteran 
experienced suicidal ideation.  As regards the TDIU claim, 
the parties agreed that that issue is inextricably 
intertwined with the PTSD claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue "could have a 
significant impact" on a veteran's claim for the second 
issue).

After the case was remanded to the Board, the Veteran's 
attorney requested a second hearing for the Veteran.  The 
hearing request was subsequently withdrawn by correspondence 
received from the Veteran's representative in September 2009.  


REMAND

As noted above, the Veteran underwent a private PTSD 
examination in October 2009.  This examiner's report noted 
that the Veteran averred that his PTSD symptoms had worsened 
over the last five years.  The private examiner also noted 
that the Veteran had had nearly uninterrupted psychotherapy 
over the course of the last five years.  

The Board notes that the most recent treatment records that 
are of record are VA records dated in October 2006, more than 
three years ago.  Because the record does not contain the 
more recent records of treatment, a remand is necessary in 
order to have a complete record on which to base a decision.  
The Board will also remand in order to afford the Veteran 
another VA PTSD examination in order to get a medical opinion 
based on the complete medical record, including the more 
recent therapy records.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:
	
1.  The RO should not remove the tabs 
marking the evidence in the case file.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to 


his claims, including all providers from 
whom the Veteran has sought treatment or 
therapy within the last 5 years.  With 
any necessary authorization from the 
Veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  The Veteran should be 
specifically asked to submit any 
pertinent information or evidence that he 
may have in his possession.

3.  After the above-requested development 
is accomplished, the RO should arrange 
for the Veteran to undergo a VA PTSD 
examination by a psychiatrist or 
psychologist to determine the degree of 
disability related to the Veteran's 
service-connected PTSD.  The examiner 
should also express an opinion as to 
whether the Veteran's PTSD, by itself, 
renders the Veteran unemployable.  In 
this regard, the examiner's attention is 
drawn to the fact that the Veteran has 
not worked since a May 3, 1994, on-the-
job accident that damaged his C6 
vertebra.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.



The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The RO should ensure that the examination 
report complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the RO.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009). 




